Citation Nr: 0928873	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
prior claim for external hemorrhoids.  

2.  Entitlement to service connection for external 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1981 to November 1986.  He also served in the 
Army Reserves from December 1976 to December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction is currently with the RO 
in North Little Rock, Arkansas.  

In his January 2008 substantive appeal, the Veteran requested 
a hearing before a member of the Board.  A hearing was held 
before the undersigned Veterans' Law Judge in February 2009 
and a transcript of that hearing is of record. 

At the February 2009 hearing, the Veteran expressed his 
belief that his service connected duodenal ulcer is not 
appropriately rated.  This matter is referred to the RO for 
further development.  


FINDINGS OF FACT

1.  The RO denied the Veteran's prior claim for entitlement 
to service connection for external hemorrhoids in a May 2005 
decision; the Veteran failed to appeal that decision.  

2.  Evidence received since the May 2005 rating decision is 
not previously of record or cumulative or redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  A chronic hemorrhoid disability did not have onset during 
the Veteran's service and was not caused or aggravated by the 
Veteran's service.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied the Veteran's 
prior claim for service connection for external hemorrhoids 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  
§ 20.1103 (2008).

2.  New and material evidence has been received since the May 
2005 rating decision and the Veteran's claim for entitlement 
to service connection for external hemorrhoids is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

3.  The criteria for entitlement to service connection for 
external hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service 
connection for external hemorrhoids was denied in a May 2005 
rating decision.  In December 2006, the Veteran requested 
that his prior claim be reopened.  The RO denied the 
Veteran's request in an April 2007 rating decision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence of a chronic hemorrhoid disability in service 
that was caused or aggravated by the Veteran's active 
service.  Thus, for evidence in this case to be considered 
new and material, it must show a chronic hemorrhoid 
disability in service or that is related to service.

At his February 2009 hearing, the Veteran testified that he 
did a lot of lifting during his active duty training in the 
Reserves.  He also stated that he thought that an external 
hemorrhoid that was removed during active duty training had 
developed during his active duty training as well (although 
he almost immediately seemed to backtrack from this assertion 
and admit that he didn't know when the hemorrhoid actually 
developed).  

For purposes of this new and material evidence analysis only, 
the Board will assume that the Veteran's testimony concerning 
the onset of his external hemorrhoid is true.  

As this testimony is new and material evidence, the Veteran's 
claim for entitlement to service connection for external 
hemorrhoids is reopened and will be addressed below.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d) (2007).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
performed by a member of the National Guard of any state.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training 
while weekend drills are inactive duty.  

VA's Office of General Counsel has defined "injury" as harm 
resulting from an external trauma, while "disease" is 
defined as some type of internal infection or degenerative 
process.  VAOPGCPREC 04-2002 (May 14, 2002).  

Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's reserve service is not available.

Service treatment records from the Veteran's period of 
reserve military service show that in June 1980, while the 
Veteran was on active duty training, the Veteran sought 
treatment for rectal pain and had an external hemorrhoid 
surgically removed.  However, there is no evidence in the 
treatment records indicating when the external hemorrhoid 
developed (that is, whether the Veteran was already suffering 
from a hemorrhoid prior to beginning of his active duty 
training or if the condition developed as the result of an 
injury or illness) during the training.  

The Board notes that on a 25 June 1980 treatment note, a box 
where the examining medical professional should describe the 
circumstances if the condition is the result of accident or 
injury is blank.  

At his February 2009 hearing, the Veteran testified that he 
moved a lot of boxes and supplies during his active duty 
training in the Reserves and that he thought that the 
external hemorrhoid that was removed during active duty 
training had developed during his active duty training as 
well

The Board finds that the Veteran's speculations as to when 
this problem developed, made almost thirty years after the 
fact, have little probative value.  In the absence of any 
objective evidence to the contrary, the Board concludes that 
the external hernia removed in June 1980 was not the result 
of an injury or disease during the Veteran's active duty for 
training.  

However, even if this Board were to assume without deciding 
that the external hemorrhoid the Veteran had removed in June 
1980 was the result of an injury that occurred during the 
Veteran's active duty reserve training, there is no evidence 
that any current hemorrhoids the Veteran has are in any way 
related to the one removed in June 1980, nearly 30 years ago.  
Indeed, all the evidence of record suggests that that the 
external hemorrhoid removed in service was an acute condition 
that resolved without any residual problems.  

The Veteran's service treatment records from his active 
military service from February 1981 to November 1986 are 
negative for any complaints of, or treatment for, 
hemorrhoids, providing highly probative evidence against the 
Veteran's claim.  

Additionally, the Board notes that the Veteran has not 
submitted any evidence of complaints of or treatment for 
hemorrhoids for almost a decade after separation from active 
service.  The first evidence that the Veteran suffers from a 
hemorrhoid is a June 2004 VA treatment note that reports that 
the Veteran has an external, Grade II hemorrhoid that is not 
bleeding.  However, this again appears to be an acute, rather 
than chronic condition, as there is no further evidence that 
the Veteran suffers from hemorrhoids in the VA treatment 
notes of record and, in fact, a number of treatment notes 
specifically document the absence of hemorrhoids or rectal 
abnormalities.  

Indeed, the only evidence of record that the Veteran 
currently suffers from hemorrhoids is his testimony at the 
February 2009 hearing that he gets hemorrhoids after 
strenuous lifting, which he treats with over the counter 
medication.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the nearly fifteen year period of time between the external 
hemorrhoid that was treated during the Veteran's reserve 
service and the first medical evidence that the Veteran again 
suffers from a hemorrhoid, the Board must find that such 
facts provide evidence against this claim.

Based on the above, the Board finds that any intermittent 
hemorrhoid problems the Veteran currently experiences are not 
etiologically related to his service.  As already noted, the 
service treatment records do not show the presence of a 
chronic hemorrhoid disability, providing evidence against 
this claim.  Following service, there is no mention of 
hemorrhoids for many years, providing limited evidence 
against this claim.  Although the Veteran has expressed his 
belief that his current condition is related to his military 
service, the etiology of any disability the Veteran currently 
experiences is a medical question on which the Veteran is not 
competent to provide an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

Accordingly, the Board finds that entitlement to service 
connection for external hemorrhoids is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify in this case was satisfied by a letter 
sent to the Veteran in January 2007 prior to the initial RO 
decision that informed the Veteran of what evidence was 
required to reopen his prior claim and to substantiate his 
claim.  The Veteran was also informed of VA and the Veteran's 
respective duties for obtaining evidence, as well as how VA 
assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Board has also 
considered whether the Veteran should be afforded VA 
examinations of his claimed hemorrhoid disability, but as 
there is no evidence of a chronic hemorrhoid disability in 
service or for many years after service, a referral for a VA 
examination is not warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that the service and 
post-service treatment records, as a whole, provide highly 
probative evidence against this claim. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for 
external hemorrhoids is reopened.

Entitlement to service connection for external hemorrhoids is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


